Motion for reargument denied, with ten dollars costs. Motion for leave to appeal to the Court of Appeals denied. Appeals from orders dated August 13, 1930, and August 23, 1930, respectively, were dismissed, for the reason, as stated in the decision, that they had been abandoned. In appellants’ brief, submitted to this court upon the original appeal, the following statement appeared: “Appellants do not urge error in the making of the orders of Mr. Justice Humphrey and Mr. Justice Dodd.” These were the orders of August 13 and August 23, 1930. Present — Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ.